NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2846-16T2

JOANNA HENDRICKS,

          Plaintiff-Respondent/
          Cross-Appellant,

v.

JAY HENDRICKS,

     Defendant-Appellant/
     Cross-Respondent.
_____________________________

                    Submitted January 22, 2019 – Decided January 31, 2019

                    Before Judges Haas and Mitterhoff.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Cape May County,
                    Docket No. FM-05-0250-12.

                    Scott E. Becker,                  attorney         for     appellant/cross-
                    respondent.

                    Jeffery A. April, attorney for respondent/cross-
                    appellant.

PER CURIAM
      In this post-judgment matrimonial matter, defendant appeals from the

Family Part's February 1, 2017 order that required defendant to pay plaintiff

$3000 of his $15,000 share of the proceeds from the sale of a former marital

property as a sanction for his violations of prior orders of the court. Plaintiff

also challenges the court's decision to partially grant plaintiff's request for

counsel fees by ordering him to pay plaintiff $3087.50 in fees. Plaintiff has

filed a cross-appeal, and argues that the court should have imposed a $15,000

sanction upon defendant for his prior non-compliance with court orders;

disregarded plaintiff's realtor's opinion as to the value of the former marital

property; and required defendant to pay additional counsel fees and costs.

      Judge James H. Pickering considered these arguments, and rendered a

comprehensive written decision that fully detailed his findings of facts and

conclusions of law. Based on our review of the record and the applicable law,

we affirm substantially for the reasons expressed by Judge Pickering. We add

the following brief comments.

      The scope of our review of the Family Part's order is limited. We owe

substantial deference to the Family Part's findings of fact because of that court's

special expertise in family matters. Cesare v. Cesare, 154 N.J. 394, 411-12

(1998).   Thus, "[a] reviewing court should uphold the factual findings


                                                                           A-2846-16T2
                                        2
undergirding the trial court's decision if they are supported by adequate,

substantial and credible evidence on the record." MacKinnon v. MacKinnon,

191 N.J. 240, 253-54 (2007) (alteration in original) (quoting N.J. Div. of Youth

& Family Servs. v. M.M., 189 N.J. 261, 279 (2007)).

      While we owe no special deference to the judge's legal conclusions,

Manalapan Realty, LP v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995),

"we 'should not disturb the factual findings and legal conclusions of the trial

judge unless . . . convinced that they are so manifestly unsupported by or

inconsistent with the competent, relevant and reasonably credible evidence as to

offend the interests of justice' or when we determine the court has palpably

abused its discretion." Parish v. Parish, 412 N.J. Super. 39, 47 (App. Div. 2010)

(quoting Cesare, 154 N.J. at 412). We will reverse the judge's decision "[o]nly

when the trial court's conclusions are so 'clearly mistaken' or 'wide of the mark'

. . . to ensure that there is not a denial of justice." N.J. Div. of Youth & Family

Servs. v. E.P., 196 N.J. 88, 104 (2008) (quoting N.J. Div. of Youth & Family

Servs. v. G.L., 191 N.J. 596, 605 (2007)).

      Applying these principles, defendant's arguments concerning the February

1, 2017 order reveal nothing "so wide of the mark" that we could reasonably

conclude that a clear mistake was made by the judge. The record amply supports


                                                                           A-2846-16T2
                                        3
Judge Pickering's factual findings and, in light of those findings, his legal

conclusions are unassailable.

      Affirmed.




                                                                      A-2846-16T2
                                      4